Case 19-10804-ref   Doc 12   Filed 02/21/19 Entered 02/21/19 15:14:52   Desc Main
                             Document      Page 1 of 5
Case 19-10804-ref   Doc 12   Filed 02/21/19 Entered 02/21/19 15:14:52   Desc Main
                             Document      Page 2 of 5
Case 19-10804-ref   Doc 12   Filed 02/21/19 Entered 02/21/19 15:14:52   Desc Main
                             Document      Page 3 of 5
Case 19-10804-ref   Doc 12   Filed 02/21/19 Entered 02/21/19 15:14:52   Desc Main
                             Document      Page 4 of 5
Case 19-10804-ref   Doc 12   Filed 02/21/19 Entered 02/21/19 15:14:52   Desc Main
                             Document      Page 5 of 5
